IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,543-01


                        EX PARTE MEAGAN RENA WORK, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-14-301864-A IN THE 167TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

tampering with physical evidence and sentenced to imprisonment.

        Applicant contends that she was denied her right to a direct appeal through no fault of her

own. Applicant is represented by habeas counsel, who is also appellate counsel. The trial court has

entered findings of fact and recommends that a late appeal be granted. The State is not opposed. The

findings and recommendation are supported by the habeas record and applicable law. Ex parte Axel,

757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim. App. 2003).
                                                                                                      2

        Applicant is entitled to the opportunity to file an out-of-time appeal of the judgments of

conviction in Cause No. D-1-DC-14-301864 from the 167th District Court of Travis County.

Applicant is ordered returned to that time at which she may give a written notice of appeal so that

she may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance

of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, she must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:       November 27, 2019

Do not publish